        Case 4:19-cv-00042-JTJ Document 17 Filed 08/31/20 Page 1 of 15




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                            GREAT FALLS DIVISION

 KENNETH WARREN GEBHARDT,
                                                           CV-19-42-GF-BMM-JTJ
                            Plaintiff,

       vs.                                                           ORDER

 ANDREW M. SAUL, Commissioner of
 Social Security Administration,

                            Defendant.




                                  INTRODUCTION

      An Administrative Law Judge (“ALJ”) issued a decision that denied Plaintiff

Kenneth Warren Gebhardt (“Gebhardt”) Social Security disability benefits. (Doc. 6

at 54.) The ALJ decided that Gebhardt was not disabled under the Social Security

Act, and thus not eligible for disability or disability insurance benefits. (Id.)

Gebhardt brings this action under 42 U.S.C. § 405(g) seeking judicial review of
        Case 4:19-cv-00042-JTJ Document 17 Filed 08/31/20 Page 2 of 15



that decision. (Docs. 2 & 13.) Gebhardt asks this Court to remand or reverse the

Administrative Law Judge’s (“ALJ”) decision. (Doc. 13 at 34.)

                                 JURISDICTION

      The Court has jurisdiction over this action under 42 U.S.C. § 405(g). Venue

is proper because the Plaintiff resides in Cascade County, Montana. 29 U.S.C. §

1391(e)(1); L.R. 1.2(c)(3).

                                 BACKGROUND

                                 Legal Background

      A claimant is disabled for purposes of the Social Security Act if the claimant

demonstrates by a preponderance of the evidence that (1) the claimant has a

“medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous

period of not less than twelve months;” and (2) the impairment or impairments are

of such severity that, considering the claimant’s age, education, and work

experience, the claimant is not only unable to perform previous work but also

cannot “engage in any other kind of substantial gainful work which exists in the

national economy.” Schneider v. Comm’r of the Soc. Sec. Admin., 223 F.3d 968,

974 (9th Cir. 2000) (citing 42 U.S.C. §1382(a)(3)(A),(B)).

      The Social Security Administration regulations provide a five-step

sequential evaluation process for determining whether a claimant is disabled.


                                             2
        Case 4:19-cv-00042-JTJ Document 17 Filed 08/31/20 Page 3 of 15



Bustamante v. Massanari, 262 F.3d 949, 953-954 (9th Cir. 2001); 20 C.F.R.

§§ 404.1520, 416.920. The claimant bears the burden of proof under steps one

through four. Bustamante, 262 F.3d at 954. The Commissioner bears the burden of

proof under step five. Id. The five steps of the inquiry are as follows:

             1. Is the claimant presently working in a substantially
                gainful activity? If so, the claimant is not disabled
                within the meaning of the Social Security Act. If not,
                proceed to step two. See 20 C.F.R. §§ 404.1520(b),
                416.920(b).

             2. Is the claimant’s impairment severe? If so, proceed to
                step three. If not, the claimant is not disabled. See 20
                C.F.R. §§ 404.1520(c), 416.920(c).

             3. Does the impairment “meet or equal” one of a list of
                specific impairments described in 20 C.F.R. Part 220,
                Appendix 1? If so, the claimant is disabled. If not,
                proceed to step four. See 20 C.F.R. §§ 404.1520(d),
                416.920(d).

             4. Is the claimant able to do any work that he or she has
                done in the past? If so, the claimant is not disabled. If
                not, proceed to step five. See 20 C.F.R. §§ 404.1520(e),
                416.920(e).

             5. Is the claimant able to do any other work? If so, the
                claimant is not disabled. If not, the claimant is disabled.
                See 20 C.F.R. §§ 404.1520(f), 416.920(f).

Bustamante, 262 F.3d at 954.

                                  Prior Proceedings

      Gebhardt filed a Title II application for a period of disability and disability

insurance benefits. Gebhardt claimed his disability began October 7, 2015. (Doc. 6

                                              3
        Case 4:19-cv-00042-JTJ Document 17 Filed 08/31/20 Page 4 of 15



at 43.) The ALJ followed the five-step process to determine whether Gebhardt

stood entitled to disability and disability insurance benefits.

      Step One: The ALJ determined that Gebhardt had not engaged in

substantial, gainful activity. (Doc. 6 at 45.)

      Step Two: The ALJ determined that Gebhardt had, among others, severe

impairments stemming from his atrial fibrillation and coronary artery disease. (Id.)

      The ALJ also determined that although Gebhardt had impairments from

anxiety and depression those impairments failed to prove severe. (Id. at 46.) To

come to this conclusion, the ALJ walked through “the four broad areas of mental

functioning set out in the disability regulations for evaluating mental disorders and

in the Listing of Impairments.” (Id.) For the first three criteria—(1) understanding,

remembering, or applying information, (2) interacting with others and (3)

concentrating, persisting or maintaining pace—the ALJ determined that “evidence

reveals” only a mild limitation in each area. (Id.) For the fourth area—adapting or

managing oneself—the ALJ determined that the evidence reveals that Gebhardt

had no limitation. (Id.)

      Step Three: The ALJ determined that none of Gebhardt’s impairments, in

isolation or combination, met or medically equaled the severity of one the listed

impairments in Social Security regulations.




                                                 4
        Case 4:19-cv-00042-JTJ Document 17 Filed 08/31/20 Page 5 of 15



      Step Four: This step required the ALJ to determine whether Gebhardt’s

“residual functional capacity” allowed him to perform any past relevant work. To

make this determination, the ALJ first had to decide what “residual functional

capacity” Gebhardt had. (Id. at 49.) The ALJ looked at whether Gebhardt’s

impairments could lead to his alleged symptoms (e.g. could trouble standing stem

from knee or back problems). And if so, the ALJ then needed to consider “the

intensity, persistence, and limiting effects” of those symptoms.

      The ALJ determined that Gebhardt’s symptoms could stem from his severe

impairments, but cast doubt on the claimed intensity, persistence, and limiting

effects that the symptoms had on Gebhardt. The ALJ noted that Gebhardt’s

“statements concerning the intensity, persistence and limiting effects of these

symptoms are not entirely consistent with the medical evidence and other evidence

in the record.” (Id. at 51.) Having largely disregarded Gebhardt’s statements, the

ALJ determined that Gebhardt had a residual functional capacity to perform “light

work” with certain restrictions. The Court also determined, however, that even

with the residual functional capacity to perform light work, Gebhardt could not

perform any past relevant work. (Id. at 52-53.) This determination required the

ALJ to move to Step Five.

      Step Five: Step Four looks solely at whether Gebhardt could do work he had

done previously. Step Five takes a more expansive view. It requires the ALJ to

                                             5
        Case 4:19-cv-00042-JTJ Document 17 Filed 08/31/20 Page 6 of 15



determine whether, given his residual functional capacity, age, education, and

work experience, Gebhardt can do any other work. Here, the ALJ relied on a

vocational expert who was asked “if any occupations exist which could be

performed by an individual with the same age, education, past relevant work

experience, and residual functional capacity as the claimant, and which require

skills acquired in the claimant’s past relevant work but no additional skills.” (Id. at

53-54.) The vocational expert listed four jobs that fit this description. Based on this

information, the ALJ concluded in Step Five that Gebhardt did not fit the definition

of disabled that would warrant disability and disability insurance benefits. (Id. at

54.)

       Gebhardt then appealed that determination to this Court. He asks this Court

to reverse or remand the ALJ’s decision on four grounds. First, he alleges that the

ALJ improperly concluded that Gebhardt’s anxiety and depression and cardiac

impairments were not severe. Second, Gebhardt claims that the ALJ failed to

provide valid reasons for discounting Gebhardt’s statements about the intensity,

persistence, and limiting effects of his symptoms. Third, the ALJ improperly

discounted the evidence from his treating physicians. Fourth and finally, the ALJ

failed to present a complete hypothetical question to the vocational expert.

                            STANDARD OF REVIEW




                                              6
             Case 4:19-cv-00042-JTJ Document 17 Filed 08/31/20 Page 7 of 15



           The Court conducts a limited review in this matter. The Court may set aside

     the Commissioner’s decision only where the decision is not supported by

     substantial evidence or where the decision is based on legal error. See Bayliss v.

     Barnhart, 427 F.3d 1211, 1214 n.1 (9th Cir. 2005). Substantial evidence is “such

     relevant evidence as a reasonable mind might accept as adequate to support a

     conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971). Substantial

     evidence also has been described as “more than a mere scintilla,” but “less than a

     preponderance.” Desrosiers v. Sec. of Health and Human Servs,, 846 F.2d 573, 576

     (9th Cir. 1988).

                                         ANALYSIS

I.      At Step Two, the ALJ correctly evaluated Gebhardt’s unstable angina,
        severe left ventricular dysfunction post coronary artery bypass surgery,
        and anxiety and depression.

           Step Two requires the ALJ to determine whether the claimant has a

     medically determinable severe impairment or combination of impairments that

     prove severe. A impairment proves severe if “significantly limits [the person’s]

     physical or mental ability to do basic work activities.” See 20 C.F.R.

     § 404.1520(c).

           In assessing a disability claim, an ALJ may rely on the opinions of three

     types of physicians as follows: “(1) those who treat the claimant (treating

     physicians); (2) those who examine but do not treat the claimant (examining


                                                  7
        Case 4:19-cv-00042-JTJ Document 17 Filed 08/31/20 Page 8 of 15



physicians); and (3) those who neither examine nor treat the claimant

(nonexamining physicians).” Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995).

The ALJ should afford each physician’s opinion a certain amount of deference

based on that physician’s classification. A treating physician’s opinion proves

entitled to the greatest weight. Id. (“As a general rule, more weight should be given

to the opinion of a treating source than to the opinion of doctors who did not treat

the claimant.”); see also 20 C.F.R. § 404.1527(c)(2). An examining physician’s

opinion is entitled, in turn, to a greater weight than a nonexamining physician’s

opinion. Lester, 81 F.3d at 830.

      “In disability benefits cases such as this, physicians may render medical,

clinical opinions, or they may render opinions on the ultimate issue of disability—

the claimant's ability to perform work.” Reddick v. Chater, 157 F.3d 715, 725 (9th

Cir. 1998). Regardless of whether it’s a medical opinion or opinion on ultimate

issue of disability, an ALJ should afford a treating physician’s opinion deference

because the treating physician “is employed to cure and has a greater opportunity

to know and observe the patient as an individual.” Morgan v. Comm’r of Soc. Sec.

Admin., 169 F.3d 595, 600 (9th Cir. 1999) (quoting Sprague v. Bowen, 812 F.2d

1226, 1230 (9th Cir. 1987)). Despite this deference, a treating physician’s opinion

is not necessarily conclusive as to either the physical condition or the ultimate

issue of disability. Tonapetyan v. Halter, 242 F.3d 1144, 1148 (9th Cir. 2001)

                                              8
        Case 4:19-cv-00042-JTJ Document 17 Filed 08/31/20 Page 9 of 15



(“Although a treating physician’s opinion is generally afforded the greatest weight

in disability cases, it is not binding on an ALJ with respect to the existence of an

impairment or the ultimate determination of disability.”).

      An ALJ should reject a treating physician’s opinion only under certain

circumstances. Lester, 81 F.3d at 830. An ALJ must provide “specific and

legitimate reasons supported by substantial evidence in the record” when

discounting a treating physician’s uncontradicted opinion. Molina v. Astrue, 674

F.3d 1104, 1111 (9th Cir. 2012) (internal quotations omitted); Reddick v. Chater,

157 F.3d 715, 725 (9th Cir. 1998). An ALJ may accomplish this task by setting

forth “a detailed and thorough summary of the facts and conflicting clinical

evidence, stating his interpretation thereof, and making findings.” Magallanes v.

Bowen, 881 F.2d 747, 751 (9th Cir. 1989).

      Gebhardt claims that the ALJ provided an inadequate weight to his treating

physician’s opinion. Gebhardt’s argument fails because it misconstrues medical

opinions with opinions on the ultimate question of disability. The ALJ accepts as

fact Gebhardt’s treating physician’s opinion that Gebhardt has anxiety and

depression. Gebhardt’s treating physician never makes the next step and offers no

opinion on the ultimate issue of disability, despite Gebhardt’s claims to the

contrary. To the extent that Gebhardt claims that the ALJ rejected the doctor’s

medical opinions, that argument would be undercut by the ALJ’s repeated citations

                                              9
         Case 4:19-cv-00042-JTJ Document 17 Filed 08/31/20 Page 10 of 15



  to Gebhardt’s treating physician’s notes when assessing whether Gebhardt’s

  anxiety or depression proved severe.

        Gebhardt also claims that the ALJ failed to conclude that his impairments of

  “unstable angina” and “severe left ventricular dysfunction post coronary artery

  bypass surgery” qualified him for disability. This argument fails, as the

  Government points out, because the ALJ concluded that Gebhardt had severe

  cardiac impairments, including atrial fibrillation and coronary artery disease.

II.   The ALJ erred in determining Gebhardt’s Residual Functional Capacity.

           The ALJ failed to provide an adequate explanation for discounting
           Gebhardt’s claims about the intensity, persistence, and limiting
           effects of Gebhardt’s symptoms and improperly excluded
           Gebhardt’s treating p.

        Gebhardt also appeals his decision on the grounds that the ALJ improperly

  disregarded his subjective claims about the intensity, persistence, and limiting

  effects of his symptoms. When no evidence of malingering exists, the Ninth

  Circuit requires an ALJ to provide “specific, clear and convincing reasons” to

  reject a claimant’s testimony. Garrison v. Colvin, 759 F.3d 995, 1014-15 (9th Cir.

  2014). An ALJ may find a claimant not credible if the medical record contradicts

  the claimant’s subjective testimony. See Carmickle v. Comm’r of Soc. Sec., 533

  F.3d 1155, 1161 (9th Cir. 2008). “General findings are insufficient; rather, the ALJ

  must identify what testimony is not credible and what evidence undermines the

  claimant's complaints.” Reddick v. Chater, 157 F.3d 715, 722 (9th Cir.1998). ALJs

                                               10
       Case 4:19-cv-00042-JTJ Document 17 Filed 08/31/20 Page 11 of 15



do not satisfy the “specific, clear and convincing reasons” standard when they

“simply state[] her non-credibility conclusion and then summarize[] the medical

evidence supporting her . . . determination.” Brown-Hunter v. Colvin, 806 F.3d

487, 494 (9th Cir. 2015).

      The ALJ’s analysis largely matches the analysis that the Ninth Circuit struck

down in Brown-Hunter. This Court must do the same. The ALJ summarized

Gebhardt’s testimony; Tr. 46-47; summarily stated that Gebhardt’s statements

were “not entirely consistent with the medical evidence and other evidence in the

record,” Tr. 47; and then summarized the medical evidence supporting the ALJ’s

conclusion, Tr. 47-48. The ALJ makes no statement explaining which, if any, of

Gebhardt’s statements conflict with the medically summary that the ALJ provides.

      The Government’s argument to the contrary fails. The Government

maintains that “the ALJ offered several specific, proper reasons for rejecting

Gebhardt’s statements.” (Doc. 15 at 17.) In doing so, the Government essentially

asks this Court to make the same errors made by the district court in Brown-

Hunter. The Ninth Circuit noted that “[a]lthough the inconsistencies identified by

the district court could be reasonable inferences drawn from the ALJ’s summary of

the evidence, the credibility determination is exclusively the ALJ’s to make.”

Brown-Hunter, 806 F.3d at 494. Undoubtedly, when reading in quick succession

the ALJ’s summary of Gebhardt’s claims and then the ALJ’s summary of the

                                            11
       Case 4:19-cv-00042-JTJ Document 17 Filed 08/31/20 Page 12 of 15



evidence supporting her decision, some inconsistencies seem apparent. Indeed, the

Government points out a number of them in its brief. (Doc. 15 at 11-14.) The ALJ

never identifies the alleged inconsistencies. Brown-Hunter requires the ALJ, not

the Court or the parties, to explain what specific evidence was inconsistent with a

specific claim from Gebhardt. See Brown-Hunter, 806 F.3d at 494. The Ninth

Circuit has been clear: district courts “may not take a general finding—an

unspecific conflict between Claimant’s testimony . . . and her reports to doctors—

and comb the administrative record to find specific conflicts.” Burrell v. Colvin,

775 F.3d 1133, 1138 (9th Cir. 2014). As the ALJ’s analysis stands currently, the

Court would have no choice but to comb the administrative record. The Court

cannot affirm the ALJ’s determination to discount Gebhardt’s claims. See id.; see

id. at 492 (noting that this type of error will “usually not be harmless”).

          The ALJ failed to give adequate weight to Gebhardt’s treating
          physicians’ opinions.

      The ALJ found that Plaintiff’s medically determinable impairments

reasonably could be expected to cause his alleged symptoms. Tr. 47. The ALJ

found further, however, that Plaintiffs’ statements concerning the intensity,

persistence, and limiting effects of those symptoms were “not entirely consistent

with medical evidence and other evidence in the record.” Id. In making this

finding, the ALJ considered the opinions of state agency medical consultants and

treating physicians. Tr. 48.
                                              12
       Case 4:19-cv-00042-JTJ Document 17 Filed 08/31/20 Page 13 of 15



      The ALJ considered the opinions of the state agency medical consultants,

William Fernandez and Lewis J. Barton. Id. These consultants issued a

determination that Gebhardt’s medical condition allowed him to engage in “light

work activity with some postural and environmental limitations.” Id. The ALJ

recognized that these opinions came from “non-treating, non-examining medical”

sources whose opinions were based on “a thorough review of the available medical

records and a comprehensive understanding of agency rules and regulations.” Id.

The ALJ viewed these opinions as “highly persuasive” and decided to afford them

“some significant weight” because the opinions were “internally consistent and

well supported by a reasonable explanation and the available evidence.” Id.

      Gebhardt claims that the ALJ erred by failing to account for any of his

treating physician’s opinions. Gebhardt’s claims largely fails because none of the

ALJ’s findings prove inconsistent with the opinions of his doctors. All of the

ALJ’s findings prove consistent with Dr. Treptow’s medical opinions and Dr.

Treptow even wrote a letter that indicated Gebhardt could do some light work. Dr.

Gray treated Gebhardt for his cardiac impairments, which figured prominently into

the ALJ’s determination that Gebhardt could perform light, rather than his regular,

work. Gebhardt alleges that the ALJ conflicted with Dr. Thomas, but offers no

evidence as to how.




                                            13
           Case 4:19-cv-00042-JTJ Document 17 Filed 08/31/20 Page 14 of 15



          The lone exception is with Dr. Gorsuch. Dr. Gorsuch treated Gebhardt for

   finger osteoarthritis and carpal tunnel syndrome. The Government all but concedes

   that Gorsuch’s opinion was not properly considered by arguing that “Gebhardt

   cannot establish any harmful error” related to Gorsuch. (Doc. 15 at 21 (emphasis

   added).) The Government bases this argument on the ALJ’s inclusion of upper

   extremity limitations in Gebhardt’s residual functional capacity. The ALJ

   explicitly connected those upper extremity limitations to Gebhardt’s other

   ailments, rather than to his carpal tunnel syndrome or finger osteoarthritis.

III.   The ALJ failed to present a complete hypothetical question to the
       vocational expert.

          Once an ALJ has determined a claimant’s residual functional capacity, the

   ALJ poses a hypothetical to a vocational expert. That hypothetical helps the

   vocational expert determine what kind of work someone with the limitations of the

   claimant could hypothetically do. See Valentine v. Comm’r Social Sec. Admin., 574

   F.3d 685, 689 (9th Cir. 2009). As discussed above, the ALJ failed to account for

   any limitations related to Gebhardt’s carpal tunnel syndrome and finger

   osteoarthritis. Thus, the ALJ failed to present a complete hypothetical.

                                         ORDER

          Accordingly, IT IS HEREBY ORDERED that:

              Gebhardt’s Motion for Summary Judgment (Doc. 13) is GRANTED.



                                                14
 Case 4:19-cv-00042-JTJ Document 17 Filed 08/31/20 Page 15 of 15



   The Commissioner’s final decision denying Gebhardt’s claims for
    disability benefits is REMANDED for further proceedings consistent
    with this Order.


DATED this 27th day of August, 2020




                                  15
